DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/30/2021 and 05/12/2021 are being considered by the examiner.

Election/Restrictions
	Applicant’s election of Species 1, claims 1-8, in the reply filed on 10/07/2022 is acknowledged. Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/07/2022.

Specification
The disclosure is objected to because of the following informalities. Regarding page 26 of the specification, the following terms are misspelled:
- laterally is misspelled as “lateraly” in line 12
- circuit is misspelled as “circuir” in line 27
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


    PNG
    media_image1.png
    561
    582
    media_image1.png
    Greyscale
Claims 1-2, 4-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Halac (WO 2017116915 A1 – cited by Applicant) in view of White (US 20190074644).


    PNG
    media_image2.png
    688
    476
    media_image2.png
    Greyscale
Regarding Claim 1, Halac teaches a physiological signal monitoring device for sensing a physiological signal (Halac ¶[0007]) comprising a sensing member which includes both a signal sensing end adapted to be inserted underneath the skin of a host to sense a physiological signal (Halac ¶[0474]; Fig. 34 signal sensing end (138a)), and a signal outputting end for outputting the physiological signal (Halac ¶[0473]; Fig. 34 signal outputting end (138b)). Halac further teaches the electronics unit of the device contains a transmitter capable of receiving, processing, and transmitting the physiological signal (Halac ¶[0274]; Fig. 4 transmitter (500)). Halac teaches that the electronics unit contains electronic circuitry (Halac ¶[0245]) and a plurality of electrical contacts (Halac ¶[0459]). Additionally, Halac teaches that the electronics unit contains a connecting port connected to the circuit board and having a socket (Halac Fig. 33 as annotated to the right) which is communicated to the circuit board (Halac ¶[0504]; Fig. 70 annotated to the right, electrical contacts (428a, 428b, 429c, 428d)). Halac further teaches that the transmitter/electronics unit and the base can be coupled at the factory and the sensing member can be removably inserted into the socket by the user (Halac ¶[0492]; Fig. 33 sensing member (138); Fig. 70 as annotated above).

Halac teaches a plurality of conducting steel springs (Halac ¶[0462]) which are received within the connecting port (Halac Fig. 33 conducting steel springs (306); Fig. 70 as annotated to the right). Halac teaches wherein each of the conducting steel springs has one side electrically connected an electrical contact and another side electrically connected to the signal outputting end of the sensing member for electric connection between the electrical contact and the signal outputting end (Halac ¶[0473]). Halac teaches that the sensing member is inserted between and in contact with the conducting steel springs (Halac Fig. 34 sensing member (138a-b), conducting steel springs (306)). Halac does not teach wherein the plurality of conducting steel springs can instead be a plurality of conducting balls made of the same material. Furthermore, Halac does not teach wherein each of the conducting balls are frictionally rotated by the sensing member during insertion and removal of the sensing member from the socket.   

The invention described in White is drawn to a type of electrical connector usable in medical applications (White abstract). White teaches a plurality of conducting balls provides easier acceptance and removal of the lead (White ¶[0074 - 0075]) wherein each of the conducting balls has one side electrically connected to an electrical contact of a circuit board and another side electrically connected to a lead for electric connection between the electrical contact and the lead (White ¶[0009]). The lead described in White is equivalent to the sensing member in the instant application. The flexible circuit described in White is equivalent to the circuit board described in the instant application. As noted, Halac, at paragraph [0492], disclose that the user may couple the assembly of the electronics unit and base with the glucose sensor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the steel conducting members described in Halac to be shaped as spheres as described in White in order to reduce the frictional resistance produced by inserting the sensing member into the socket assembly.       

Furthermore, White teaches wherein the motion of the lead in relation to the socket causes the conducting balls to be frictionally rotated (White ¶[0069], “lead connector contact” refers to the conducting balls ¶[0074]). As alluded to above, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to allow for the conductive members described in Halac-White to be in rotational frictional contact with the sensing member as described in White in order reduce the frictional resistance between the sensing member and the conducting balls.

Regarding claim 2, Halac teaches wherein the connecting port further includes a port casing mounted on the circuit board (Fig. 70 casing around electronics unit/transmitter (500)) and formed with said socket (Halac Fig. 70 as annotated above). Halac does not teach wherein the connecting port further includes a plurality of grooves mounted on the connecting port and communicated to the socket to receive the conducting balls therein. White teaches wherein the device “may include individual receptacles dimensioned to contain an individual electrode ball contact (White ¶[0076])” as seen in Fig. 1B (White Fig. 1B circuit board (110), conducting balls (125), bottom casing containing receptacles (115)). The receptacles in White are equivalent to the grooves in the instant application. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the grooves described in White into the connecting port depicted in Halac to interface with the conducting members present in the socket in order to contain the conducting balls without restricting their ability to rotate (White ¶[0076]).      
  
Regarding claim 4, Halac teaches wherein the conducting steel springs are disposed within the socket (Halac Fig. 33 as annotated above, conducting steel springs (306)). Halac does not teach wherein the conducting balls are disposed at one side of the socket. White teaches a single row conductive ball configuration (White ¶[0088]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement this single row configuration as described in White into the socket of the device depicted in Halac in order to create a smaller more compact device.  

Regarding claim 5, Halac teaches wherein the conducting steel members are disposed within the socket at two opposite sides (Halac Fig. 33 as annotated above, conducting steel springs (306)). Halac does not teach wherein the conducting balls are disposed at two opposite sides of said socket. White teaches a two row conductive ball configuration wherein the rows are parallel (opposite) to each other (White ¶[0088]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate this two row configuration as described in White into the socket of the device described in Halac in order to increase the number of electrical contact points, ensuring the signal is propagated correctly. 

Regarding claim 6, Halac teaches wherein each of the conducting steel springs have one side in contact with an electrical contact along a direction of a first axis (Halac Fig. 33 conducting steel springs (306), Fig 70 electrical contacts (428a-c)) and another side contacted with the signal output end of the sensing member along a direction of a second axis (Halac Fig. 34 138b (signal outputting end)), conducting steel springs (306)). In the device described in Halac-White, said conducting members are steel balls. 

Regarding claim 8, Halac depicts the sensing member being inserted into the socket in a direction of a first axis (Halac Fig. 33 base (128), sensing member (138)) and contacting the conducting members in a direction of a second axis (Halac Fig. 34 sensing member (signal outputting end (138b), conducting steel springs (306)). In the device described in Halac-White, said conducting members are steel balls. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Halac (WO 2017116915 A1– cited by Applicant) in view of White (US 20190074644) as applied to claim 2 above, and further in view of Dilmaghanian (US 20100233896).

Regarding claim 3, the elements of claim 2 are rejected as described above. Halac teaches a connecting port (Fig. 70 as annotated above) containing electrical contacts (Fig 70 electrical contacts (428a-c)). In the invention described in Halac-White, White teaches the use of elastomeric substrates in contact with the conducting balls (White ¶[0070] utilized in the circuit board, ¶[0072] utilized in the base member). Halac-White does not teach wherein the connecting port includes a plurality of elastic members, each of said elastic members being mounted between the port casing and a respective one of the conducting balls. 

The invention described in Dilmaghanian is drawn to a type of electrical connector usable in medical applications (Dilmaghanian abstract) wherein a plurality of conducting members (Dilmaghanian Fig. 2 conducting members (20)) are disposed in cavities (Dilmaghanian abstract) and in communication with a lead cable (Dilmaghanian Fig. 2 lead cable (32)). Dilmaghanian teaches a plurality of elastomeric walls disposed within the cavities and in communication with the conducting members (Dilmaghanian ¶0008]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plurality of elastomeric walls as described in Dilmaghanian with the connecting port described in Halac-White in order to allow the material to flex, pressing the conducting balls against the signal outputting end of the sensing member, thereby creating a stronger electrical connection (White ¶[0070]).



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Halac (WO 2017116915 A1– cited by Applicant) in view of White (US 20190074644) as applied to claim 1 above, and further in view of Dilmaghanian (US 20100233896). 

Regarding claim 7, the elements of claim 1 are rejected as described above. Halac teaches a connecting port (Fig. 70 as annotated above) containing electrical contacts (Fig 70 electrical contacts (428a-c)).  In the invention described in Halac-White, White teaches the use of a metal plate mounted to the circuit board to ensure “adequate electrical contact is made between the ball contacts and the electrical contacts on the lead (White ¶[0091]).” Halac-White teaches wherein each of the conducting balls (White Fig. 1B conducting balls (125)) are connected to an electrical contact (White Fig. 1B circuit board (110)) and the lead (equivalent to the sensing member) (White ¶[0009]). Halac-White does not teach wherein said connecting port includes a plurality of metal plates and the conducting balls are contacted with a respective one of said metal plates.

In one embodiment of the invention, Dilmaghanian teaches a plurality of metal housing side walls in communication with the conducting members. Dilmaghanian teaches this as a generally accepted method of manufacture (Dilmaghanian ¶[0022] “metal housing sidewalls to capture the springs”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plurality of metal walls as described in Dilmaghanian with the connecting port described in Halac-White in order to ensure adequate electrical connection between the conducting balls and the signal outputting end of the sensing member (White ¶[0091]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY C CLEMENT whose telephone number is (571)272-7028. The examiner can normally be reached 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        



/E.C.C./Examiner, Art Unit 3791